IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-10359
                          Summary Calendar



ALONZO JOHNSON,

                                         Plaintiff-Appellee,

versus

SAMUEL HERNANDEZ;
STEVEN P. GROSS,

                                         Defendants-Appellants.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:99-CV-1218
                         --------------------
                          September 18, 2001

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appellants seek review of the district court’s denial of

their motion for summary judgment on the issue of qualified

immunity.   Factual issues precluded the district court from

granting this motion with respect to the appellee’s excessive

force claim.   Accordingly, we are without jurisdiction to

entertain this appeal.   See Colston v. Barnhart, 130 F.3d 96, 98

(5th Cir. 1997).

     APPEAL DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.